Order reversed on the law and facts and as a matter of discretion, with $10 costs and disbursements, and motion granted, with $10 costs. Memorandum: In view of plaintiffs’ unexplained and unexcused neglect to bring the action on for trial for 44 months, it was an improvident exercise of discretion to deny defendant’s motion to dismiss the complaint for failure to prosecute. All concur. (Appeal from an order of Monroe County Court affirming an order of Rochester City Court, which denied defendant’s motion to dismiss plaintiffs’ complaint on the ground of laches.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Bastow, JJ.